Matter of Bridgwood v City of New York (2015 NY Slip Op 03787)





Matter of Bridgwood v City of New York


2015 NY Slip Op 03787


Decided on May 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2015

Tom, J.P., Andrias, Saxe, DeGrasse, Kapnick, JJ.


15011 100033/13

[*1] In re Paul Bridgwood, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Karen M. Griffin of counsel), for respondents.

Judgment, Supreme Court, New York County (Donna M. Mills, J.), entered on or about September 19, 2013, denying the petition to annul respondents' determination, dated September 5, 2012, which sustained an unsatisfactory rating for the 2010-2011 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner's claim that respondents violated Department of Education Bylaw § 4.3.3 based on the absence at the hearing of the assistant principal responsible for three of the four unsatisfactory observation reports is unpreserved since he did not raise this issue before the agency (see Matter of Seitelman v Lavine, 36 NY2d 165, 170 [1975]). In any event, respondents' determination had a rational basis as it was supported by the testimony of the school principal, who conducted a formal observation of petitioner's performance and reached the same conclusions as the assistant principal (see Matter of Murnane v Department of Educ. of the City of N.Y., 82 AD3d 576 [1st Dept 2011]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 5, 2015
DEPUTY CLERK